PER CURIAM.
Robert E. Garner, defendant below, takes this appeal from guilty judgments and sentences on seven counts of conspiracy to obtain fraudulent motor vehicle certificates of title, conspiracy to conceal stolen property, concealing stolen property, and procuring fraudulent motor vehicle certificates of title.
The appellant has raised many points on appeal. All points involved in this appeal except one are based on whether or not there was sufficient evidence to convict the defendant on the several counts contained in the information filed against him.
We have carefully examined the voluminous testimony and exhibits in the record and the law presented by the briefs filed herein. While there appears to be some conflicts in the testimony, we conclude these were properly resolved by the trier of fact and find further that there was sufficient, competent substantial evidence for the jury to convict.
The other - point on appeal, to-wit, that Florida Statutes, Section 919.05, F.S. A., was violated was not assigned as error and therefore we are precluded from considering the question because if there was error, it was not fundamental. Tracey v. State, Fla.1961, 130 So.2d 605.
Affirmed.
ALLEN, Acting C. J., and PIERCE and HOBSON, JJ., concur.